Dear Lt. Bourgeois:
We received your request for our opinion regarding the applicability of the Louisiana Workers' Compensation Act to work release inmates.  As you mentioned in your request, our office previously opined that inmates are not employees of the state; however, work release inmates are employees of their private sector employer.  See Attorney General Opinion 94-456.
Louisiana Revised Statute 23:1201.4 specifically addresses incarcerated employees.  It provides as follows:
 The employee's right to compensation benefits, including medical expenses, is forfeited during any period of incarceration, unless a workers' compensation judge finds that an employee has dependents who rely on a compensation award for their support, in which case said compensation shall be made payable and transmitted to the legal guardian of the minor dependent or other person designated by the workers' compensation judge and such payments shall be considered as having been made to the employee.  After release from incarceration, the employee's right to claim compensation benefits shall resume.  An employee who is incarcerated but is later found to be not guilty of felony criminal charges or against whom all felony charges have been dismissed by the prosecutor shall have the prescriptive period for filing a claim for benefits under this Chapter extended by the number of days he was incarcerated.
Thus, work release inmates are employees of their private employer and are entitled to workers' compensation benefits as provided in La.R.S.23:1201.4.  Accordingly, Attorney General Opinion 94-456 is affirmed and reinforced by this opinion.
If you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: _____________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/crt
DATE RECEIVE:     12/21/00DATE RELEASED:  February 13, 2001
AUTHOR: TINA VICARI GRANT Assistant Attorney General